DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-7 are examined in this office action of which claims 1 and 7 were amended in the reply dated 5/26/22.
Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Amended claim 1 requires a die and lower punch which is segmented into a plurality of segmental dies and a plurality of segmental lower punches along a division plane and are configured such that one of the segmental dies and one of the segmental lower punches can integrally slide horizontally on the division plane in a state where the one of the lower punches is inserted into the one of the segmental dies. 
JPS58-141895 of Hirai teaches a movable die which is split by a division plane which runs parallel to a direction of an insertion of the lower punch across the cavity, thereby forming a plurality of divided cavities and Hirai discloses where the dies are slidable along the division plane between the dies (Hirai, Fig 4-6). However, Hirai does not disclose where the lower punch is segmented nor where the lower punch is capable of integral sliding with the one segmental die horizontally on the division plane nor would this capability be obvious from the art as the lower punch in Hirai is not insertable into the segmented die while the die is slid along the division plane (Hirai, Fig 4). Therefore claim 1 and it’s dependents are distinct from the art.
Amended claim 7 is a method which requires sliding the one of the segmental dies and the one of the segmental lower punches horizontally and integrally along the division plane. 
While Hirai teaches that the dies are split and are slidable along the division plane between the dies (Hirai, Fig 4-6), Hirai does not disclose where the lower punch is segmented nor where the lower punch integrally slides with the one segmental die horizontally on the division plane nor would this be obvious from the art as the lower punch is not insertable into the segmented die while the die is slid along the division plane (Hirai, Fig 4). Therefore claim 7 is distinct from the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733